Case 2:21-cr-00156 Document 1-1 Filed 07/20/21 Page 1 of 3 PagelD #: 2

AFFIoDAVTIT
STATE OF WEST VIRGINIA
COUNTY OF Kanawha, to-wit:

I, Sean McNees, being first duly sworn, do hereby depose and state

as follows:

1. I am currently employed as a Special Agent with the
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) and
have been so employed since January of 2016. I am assigned
to ATF’s Charleston, West Virginia, Field Office.

2 I have investigated cases involving firearms-related
offenses, arson, crimes of violence, crimes involving
individuals conspiring to obtain or use firearms to commit
felony offenses, the illegal sale, possession and use of
firearms during the commission of these criminal acts, as
well as the use, distribution, and possession of illegal
controlled substances. I have investigated crimes involving
the illegal possession of firearms, and the trafficking of
assorted controlled substances. I have utilized cooperating
individuals to make controlled purchases of firearms and
drugs. I have experience and specific training related to
the identification of firearms and ammunition, and the
function of firearms and destructive devices. I have training

and experience that has made me familiar with the appearance,
Case 2:21-cr-00156 Document 1-1 Filed 07/20/21 Page 2 of 3 PagelD #: 3

packaging, paraphernalia and distribution of controlled
substances such as, cocaine powder (HCl), cocaine base
(crack) , heroin, Marijuana, LSD, opioid and other
pharmaceuticals, methamphetamine and other commonly used
street drugs. I am also familiar with tactics utilized by
firearms traffickers, and illegal possessors of firearms to
distribute, acquire, maintain and possess illegal firearms.
I graduated from a ten (10) week criminal investigator
training course at the Federal Law Enforcement Training
Center, where the course of study dealt with basic criminal
investigation techniques. In addition, I graduated from the
twelve week (12) Bureau of Alcohol, Tobacco and Firearms (ATF)
National Academy, where a portion of the course of study dealt
with violations of federal firearms laws, federal explosives
laws, bomb scene investigation and arson investigation.
Probable Cause
4. On February 19, 2021, I met with a confidential informant
(the “CI”) who had purchased controlled substances from Shawn
LE (LE) in the past. He placed a recorded call to LE and
arranged the purchase of controlled substances and a firearm.
The CI was given $450.00 in United States currency and
a recording device, and he went to meet with LE. I watched

LE leave his house, meet with the CI in the CI’s vehicle,
Case 2:21-cr-00156 Document 1-1 Filed 07/20/21 Page 3 of 3 PagelD #: 4

leave the vehicle, and return to his house. This controlled
buy happened in Charleston, Kanawha County, West Virginia.

6. The CI brought me back a substance that later tested
positive as Fentanyl, a Schedule II controlled substance, and
a North American Arms Inc. .22 caliber revolver, and 214
rounds of .22 caliber ammunition.

7. Based on my knowledge, training, and experience, the
aforementioned information set forth in this Affidavit
constitutes probable cause to believe that Shawn LE has
committed a violation of 21 U.S.C. § 841(a) (1) - distribution
of Fentanyl, a Schedule II controlled substance. Based on the
information set forth in this affidavit, your affiant hereby

requests that an arrest warrant for Shawn LE, be issued.

Further your affiant sayeth naught.

- ——- = er
Ze Za

“SA Sean A. McNees

Sworn to by the affiant telephonically in accordance with
the procedures of Rule 4.1, this 20th day of July, 2021.

 
   

 

Dwane L. Tinsley
nited States Magistrate_Judge
